Citation Nr: 0303465	
Decision Date: 02/27/03    Archive Date: 03/05/03

DOCKET NO.  00-04 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of an eye injury. 

(De novo consideration of the issue of entitlement to service 
connection for residuals of an eye injury will be the subject 
of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1953 and from August 1956 to November 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa.  During the pendency of the appeal, the 
claims file was transferred to the RO in Muskogee, Oklahoma.  

The Board is undertaking additional development on the issue 
of de novo consideration of entitlement to service connection 
for residuals of an eye injury pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903. (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue.

In January 2003, the veteran canceled his request for a 
hearing before a Member of the Board at the RO.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.

2.  By an unappealed March 1954 determination, the RO denied 
entitlement to service connection for an eye disability.  The 
RO properly notified the veteran of that determination that 
same month; he did not appeal that decision.

3.  Evidence received since the March 1954 RO determination 
is new, bears directly and substantially upon the claim for 
service connection for residuals of an eye injury, and, in 
conjunction with the evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been presented to reopen the 
claim of entitlement to service connection for residuals of 
an eye injury.  U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (2002).

Veterans Claims Assistance Act

On November 9, 2000, during the pendency of the this appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126).  The VCAA revises VA's obligations in 
two significant ways.  First, VA has a duty to notify a 
claimant of any information and evidence necessary to 
substantiate and complete a claim for VA benefits, as well as 
the development responsibilities of the claimant and of the 
VA.  See 38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  
Second, VA has a duty to assist claimants in obtaining 
evidence necessary to substantiate their claims.  See 
38 U.S.C.A. § 5103A (West Supp. 2001).  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date. 

Recently, the United States Court of Appeals for Veterans 
Claims (Court) held that the provisions of the VCAA do apply 
to claimants who seek to reopen a claim by submitting new and 
material evidence pursuant to 38 U.S.C. § 5108.  The Court 
further held that a person attempting to reopen a claim is a 
claimant under chapter 51 of Title 38, U.S. Code, and 
38 C.F.R. § 3.159(b) applies to claims for benefits governed 
by 38 C.F.R. Part 3, which includes claims to reopen.  
Therefore, the provisions of the VCAA are accordingly, 
applicable to the veteran's claim.  
VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which was effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  Further, 
in this regard, it is noted that the veteran's request to 
reopen the claim for service connection for a right knee 
disability was received before August 29, 2001.  As such, 
these regulations, as in effect prior to August 29, 2001, are 
applicable to this appeal.

With respect to notice, in a letter to the veteran, dated in 
August 2002 and in a November 2002 supplemental statement of 
the case, the RO informed the appellant of the evidence 
needed to substantiate the claim, and advised him of VA 
assistance in the development of his claim.  The November 
2002 supplemental statement of the case also provided the 
veteran with the requirements of law with respect to this 
issue on appeal.  The Board believes that it is clear that 
the VA duty to notify has been met.  See Quartuccio v. 
Principi, No. 01-997 (U.S. Vet App. June 19, 2002).  

With regards to the duty to assist, the VCAA provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The law 
provides that the assistance provided by VA shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  An examination is deemed 
"necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  As 
indicated in the decision below, it has been determined by 
the Board that new and material evidence has been received in 
order to reopen the veteran's claim for service connection 
for residuals of an eye injury.  Further development and 
further expending of VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).

Applicable Law and Regulations

Service Connection

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1110 (West Supp. 2002); 
38 C.F.R. § 3.303 (2002).  

Finality/New and Material Evidence

In general, RO decisions that are not appealed become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2002).   The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. §§ 20.200, 20.302 (2002).

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Knightly v. Brown, 6 
Vet. App. 200 (1994). Only evidence presented since the last 
final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The veteran was denied service connection for an eye 
disability by the RO in a March 1954 rating decision.  The 
veteran was informed of this decision by letter that same 
month and he did not appeal that decision.  Accordingly, that 
determination is final.  38 U.S.C.A. § 7105.  In March 1998, 
the veteran filed a claim for service connection for 
residuals of an injury to the eyes due to flash burns to the 
eyes in September 1952. 

The Board notes that the RO has adjudicated the issue of 
entitlement to service connection for residuals of an eye 
injury on a de novo basis.  It is not set forth in the record 
whether the RO found new and material evidence to reopen the 
claim, prior to its de novo review.  Nevertheless, no benefit 
would be served the veteran by remanding the case for such 
adjudication, in light of the RO's denial on the merits on de 
novo review.  However, the United States Court of Appeals for 
Veterans Claims (Court) has held that the Board is under a 
legal duty in such a case to determine if there was new and 
material evidence submitted, regardless of the RO's action.  
See Barnett v. Brown, 8 Vet. App. 1 (1995).  Accordingly, the 
initial issue before the Board is as noted on the title page 
of this decision.  Further, as the service connection claim 
is herein reopened, the veteran is not prejudiced by the 
Board's discussion of materiality.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

The evidence of record at the time of the March 1954 rating 
decision included the veteran's service medical records, 
which revealed that the veteran was diagnosed as having a 
left strabismus, which was not considered disabling, upon 
service entrance in January 1952.  In late December 1952, the 
veteran was seen at sick call and complained of having 
periods of blurry vision, which was bothered by bright light.  
Upon examination of the eyes, there was definite evidence of 
eye muscle weakness.  A right rectus was apparent.  The next 
day, the veteran was admitted to the 121 Evacuation Hospital 
for problems with eye acuity.  He was referred to the eye 
clinic.  Diagnoses of hyperopia of the right eye, myopia of 
the left eye, alternating esotropia of the right eye were 
diagnosed and were noted to have existed prior to service.  
In November 1953, the veteran was seen at the eye, ear, nose, 
and throat clinic for "refraction."  The veteran was found 
to have alternating esotropia and intermittently 
superversion, which was noted to have been momentarily 
bilateral.  Treatment was not provided.  In late November 
1953, the veteran complained of black out vision on a daily 
basis about every two to three months.  An examination of the 
eyes revealed right esotropia, and alternating intermittent 
esotropia.  A December 1953 service separation examination 
report reflects that the veteran had alternating esotropia.  

A July 1954 enlistment examination report reflects that the 
veteran's eyes were noted to have been "abnormal."  In this 
regard, it was noted that the veteran had an internal 
strabismus to five degrees in the left eye.  The veteran had 
uncorrected distant and near vision to 20/20 in both eyes.  
Field of vision and intraocular tension were both reported as 
"normal."  The examining physician reported that the 
veteran had worn glasses since age ten.  An August 1956 
discharge and reenlistment examination for the United States 
Air Force reflects that the veteran's eyes were "normal" at 
service entrance.  The veteran had uncorrected 20/20 distant 
vision in both eyes.  The veteran's field of vision and 
intraocular tension were both found to have been "normal."  
An October 1958 discharge examination report reflects that 
the veteran's eyes were "normal." 

The veteran's original claim for compensation benefits, 
received by the RO in January 1954, reflects that he sought 
service connection for an eye disability caused by flashing 
of flares in October 1952, and that he was admitted the 
Evacuation Hospital No. 121 from November 1952 to early 
January 1953.  He did not report any post-service treatment 
for his eyes.  

A February 1954 VA eye examination report reflects that the 
veteran complained of occasional blurring and burning of the 
eyes.  He denied any history of ocular trauma or infection.  
It was noted that the veteran had served in the United States 
Army from January 1952 to December 1953, and that he had 
received glasses but not medical treatment.  The veteran 
reported that his eyes had been "slightly crossed" for as 
long as he could remember.  A diagnosis of convergent 
strabismus (constant, fixed, concomitant, alternating) based 
on congenital-developmental factors was entered by the 
examining physician.  

In a March 1954 rating decision, the RO denied service 
connection for an eye disability based on a finding that the 
current clinically demonstrated convergent strabismus was 
developmental in nature and not subject to service 
connection.

The evidence added to the record since the March 1954 RO 
denial include reports of VA and private clinical treatment 
and evaluation of the veteran's eyes, including in May 1999 
and November 2001, diagnoses of right eye ptosis and 
cataracts, respectively.

The evidence of record at the time of the March 1954 rating 
decision indicated that the veteran was released from service 
due to convergent strabismus, which is considered a 
constitutional or developmental abnormality for which 
compensation is not payable.  See 38 C.F.R. § 3.303(c) 
(2002).  The evidence received since the March 1954 rating 
decision indicates that the veteran has a diagnosis of right 
eye ptosis and cataracts of the eyes.  As such, the newly 
submitted medical evidence, initially clinically demonstrates 
current acquired eye disabilities, for which service 
connection is not precluded.  As such, the newly submitted 
evidence, when considered with all the evidence of record, is 
material to the veteran's claim, and is so significant it 
must be considered in order to fairly decide the merits of 
the claim. In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for residuals of an eye 
injury is reopened, and the appeal is granted to this extent.



		
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

